DETAILED ACTION
Claims 1-18 are presented for examination.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 05-17-2021. 

Continuation Application
	In view of the claim amendment submitted on 05-17-2021, the claims now comply with conditions for receiving benefit of an earlier filing date.  

Drawing Objections
Drawing objections presented during the Non-Final Office Action are withdrawn, in light of the replacement drawings filed on 05-17-2021 by Applicant(s). These changes are accepted as proper.
Specification Objections
The editorial informalities in the specification that have been corrected were received on 05-17-2021. These changes are accepted as proper.

Claim Objections
Claim objections presented during the Non-Final Office Action are withdrawn, in light of the amendment filed on 05-17-2021 by Applicant(s). 



Claim Rejections - 35 USC § 112
Claim rejections under USC § 112 during the Non-Final Office Action are withdrawn, in light of the amendment filed on 05-17-2021 by Applicant(s), except the claim 1 rejection under USC § 112 directed to the specification’s lack of disclosure of an algorithm corresponding to functions “device identifier” and “entity identifier”. 

Claim Rejections - 35 USC § 101
Claim rejections under 35 U.S.C. 101 have been withdrawn, in light of the amendment set forth on 05-17-2021 by Applicant(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “device identifier”, “entity identifier” and “provisioning service” recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Applicant Action May Be Required 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “control block” to “control logic” or “control circuit” as these alternative terms have been found by the courts to recite sufficient structure. Or alternatively, Applicants may: 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


i) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Having concluded that some features in claim 1 invoke the application of § 112, sixth paragraph, we now consider whether Applicants’ specification discloses sufficient corresponding structure for performing the claimed control functions. See Aristocrat, 521 F.3d at 1333. Because the limitations of claim 1 are computer-implemented and cannot all be performed by a general-purpose computer without any special programming, we must determine whether the specification discloses an algorithm that transforms a general-purpose processor into a special-purpose processor that performs the claimed functions. Id.; cf. Katz, 639 F.3d at 1316.  Although,  the Office submits that paragraphs 0053 and 0056, respectively describe linkages a feature set between device identifier and entity identifier that description merely contains general statements that fails to mention the specific control functions recited in claim 1, much less provide any detailed steps as to how the “device identifier”, “entity identifier” and “provision service”   would perform such specific functions. The specification does contain a flow chart illustrating a process associated with “device identifier”, “entity identifier” and “provisioning service”. Even if the steps shown in the flow chart could somehow be understood as corresponding to the functions ascribed, the flow chart and accompanying description in the specification would simply be restating the claimed functions without conveying to a skilled artisan how these features ensure that the functions are performed. As such, the specification fails to disclose an algorithm that See Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334. Because Applicants’ specification fails to disclose an algorithm for performing the functions recited in the claim 1, it fails to describe sufficient corresponding structure as required for a limitation interpreted under 35 U.S.C. § 112, sixth paragraph. 
To summarize, the examiner construes “device identifier”, “entity identifier” and “provisioning service” to perform various control functions, as recited in the independent claim 1, as "means-plus-function" limitation subject to 35 U.S.C. 112(f), and conclude that the specification's failure to disclose and algorithm corresponding to the recited functions renders the claim indefinite under 35 U.S.C. 112(b). 
As per dependent claims 2-6, these claims do not cure the deficiencies presented above and are rejected for being dependent upon a rejected claim.

ii) Newly amended claims 1, 7, 13 recite the expression directed to an “electronic device identified based on a network signal”. It unclear to a person having ordinary skill in the art how the electronic device is identified based on a “network signal” as currently claimed. What is clear to a PHOSITA is that an electronic device may be identified based on a “device identifier” and not network signal. Indeed, the claims preludes this concept by reciting the term “device identifier”. 
For examination purposes, the Office will interpreted the claimed subject matter in question as an electronic device identified based on a device identifier.   

Double Patenting
Claims 1-18 are rejected under the non-statutory double patenting which is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
Consequently, the grounds of that rejection are incorporated herein by reference from pages 13-19 of Office Action dated on 02-16-2021. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Publication No. 2003/0149981 of Finster et al. (hereinafter Finster)  in view of Publication No. 2007/0130156 of U. Tenhunen et al. (hereinafter U. Tenhunen). 

As per claims 1, 7 and 13, Finster discloses an apparatus comprising: 
a device identifier to identify an electronic device (STB device; Fig 1) the electronic device identified based on a network signal transmitted by the electronic device in response to an initial network connection; (inter alia: ¶ 0021 of Finster et al. initially activates an STB (step 145).  For example, the viewer could activate the STB 110 for the first time after receiving cable service or turn on the STB 110 after a period of non-use.  The STB 110, in response to being activated, retrieves an external contact address, such as a URL, from local memory and attempts to contact that external address for instructions (steps 150 and 155).  Assuming that the contact address is associated with an EPG server 115, the EPG server 115 can establish the identity of the STB 110 by reading a unique identifier from the STB 110 or receiving the unique identifier from the STB (step 160)”. Therefore, to a PHOSITA this means that EPG server identifies the identity of STB device by the unique identifier that is received through a network address such as an URL during initial activation. 
a provisioning service (constructs within STB 110 depicted in Fig 2) to configure the electronic device based on a feature, the feature set linked to the device identifier via a database, the feature set used to program the electronic device. (inter alia: Fig 3 of Finster illustrates that based on the unique identifier of the STB, EPG server 115 “determines the EPG preferences associated with the STB” and then EPG server 115 performs at least one of the following:  
i) retrieves or generates the relevant programming information and any related data (step 170);  
ii) could dynamically assemble the customized programming information or could retrieve a previously generated block of programming information 
corresponding to the viewer's preferences;

iv) An example of a JavaScript data structure that the EPG server 115 could produce to run on the STB is shown below.  This type of data structure and 
application program can be delivered to the STB 110 and rendered by the 
software thereon.
Finster does not distinctly disclose the following: 
 in response to a transaction initiated by an entity; 
an entity identifier to identify the entity associated with initiating a transaction based on device identifier associated with an intermediary of the supply chain; and 
a provisioning service to configure the electronic device specific to the identified entity based on a feature set determined by channels through which the electronic device came to an end user, the feature set to program the electronic device to establish a connection with the provisioning service in response to the initial network connection. 
However, U. Tenhunen explicitly disclose the following: 
in response to a transaction initiated by an entity; (inter alia: ¶ 0054 of U. Tenhunen states the following: ”a solution that may be used for, among other things, configuring and branding settings and the UI of a terminal client.  This may be based on the terminal variant's needs, local variants' needs, operators' needs, operators' post-sales needs, vendors' post-sales needs, etc. The solution may also be used for dynamically changing the content within the application by providing tailored content, such as a tailored URL-link list, based on various attributes of either/both the end-user's ervice provider's or other content retailer's preferences, and the like”. Therefore, the Office submits that U. Tenhunen discloses the invention directed to updating different configuration of a terminal device “post sales” based on at least “service provider's or other content retailer's preferences”.
an entity identifier to identify the entity associated with initiating a transaction based on device identifier associated with an intermediary of the supply chain; and (inter alia: U. Tenhunen states the following: “When a user, retailer, testing personnel or the like initially activates or otherwise uses the base application for the first time, terminal-related information is transmitted from the terminal”. U. Tenhunen describes the terminal related information as “Uniform Resource Identifier (URI)” that may include “terminal and/or client information, such as an International Mobile Equipment Identifier (IMEI), a Unique Identifier (UID) that uniquely identifies the client/application” and  “operator, service provider, application developer, or other similar entity.  For example, information such as the MCC, MNC, SPN, SMSC and the like may be used by the receiving configuration server to select the appropriate UI variant information from an aggregation of variant information owned and/or defined by different entities”; ¶s 0035, 0043, 0044, respectively) Therefore, for a PHOSITA this means that when a terminal device is activated by at least a “retailer”, specific related identifiers are transmitted to  configuration server system that not only identifies specific information about the terminal device but also specific information about different entities involved in the transaction of the terminal device such as “operator, service provider, application developer”. 
1in response to the initial network connection with a network device (inter alia: U. Tenhunen states the following: “When a user, retailer, testing personnel or the like initially activates or otherwise uses the base application for the first time, terminal-related information is transmitted from the terminal”. U. Tenhunen describes the terminal related information as “Uniform Resource Identifier (URI)” that may include “terminal and/or client information, such as an International Mobile Equipment Identifier (IMEI), a Unique Identifier (UID) that uniquely identifies the client/application” and  “operator, service provider, application developer, or other similar entity.  For example, information such as the MCC, MNC, SPN, SMSC and the like may be used by the receiving configuration server to select the appropriate UI variant information from an aggregation of variant information owned and/or defined by different entities”; ¶s 0035, 0043, 0044, respectively) Therefore, for a PHOSITA this means that when a terminal device is initially activated, for example at a “retailer” or “post sale”, the terminal device 
It would have been obvious at the time of the invention was made to modify the teachings of Finster and U. Tenhunen because both references are in the same field of endeavor. U. Tenhunen’s teaching of assigning various identifiers for multiple different entities would enhance Finster's system by allowing an electronic device to be further customized that incorporates specific features associated with each of the different entities thus improving user’s terminal device offerings, while at the same time, expediting/cost reduction of terminal device’s product enhancement.  
As per claims 7 and 13, these claims are directed to the same invention recited in claim 1, and therefore, are rejected for the same reasons already described above. 
As per claims 2, 8, 14, Finster as modified discloses wherein the device identifier includes identifying information for the electronic device obtained from at least one of a data storage medium of the electronic device or a networking hardware.(Finster, ¶ 0021; the EPG server 115 can establish the identity of the STB 110 by reading a unique identifier from the STB 110. Thus, for an EPG server to read the identifier from STB, to PHOSITA this means that the identifier is stored in memory) , (U. Tenhunen, Relevant Master URI 310, 314 is retrieved, and the terminal-related information 316 is sent via transmitter 322 to the configuration server system 324 and associated CDB 326A, which correspond to the Master URI, via a network(s) 328; ¶0055, Fig 3
terminal and/or client information, such as an International Mobile Equipment Identifier (IMEI), a Unique Identifier (UID) that uniquely identifies the client/application” and  “operator, service provider, application developer, or other similar entity.  For example, information such as the MCC, MNC, SPN, SMSC and the like may be used by the receiving configuration server to select the appropriate UI variant information from an aggregation of variant information owned and/or defined by different entities”; ¶s 0035, 0043, 0044, respectively) Therefore, for a PHOSITA this means that when a terminal device is initially activated, for example at a “retailer” or “post sale”, the terminal device is configured with customized UI variant information from configuration server system, where the customization specific UI is generated not only from an identifier specific to the terminal device (e.g., hardware/software attributes) but also from a another identifier that is associated with a specific entity involved in the transaction of the terminal device such as “operator, service provider, application developer”.
As per claims 4, 10, 16, Finster as modified discloses wherein the feature set varies depending on a transaction context associated with the electronic device, the transaction context including at least one of time of purchase, location of purchase, or learned demographic information. ( U. Tenhunen described feature set as “different attributes, including any one or more of characteristics of the specific terminal, identifications of the operator/service provider associated with the terminal” and application variant information for the terminal associated with the received terminal-related information, and uses the terminal-related information as the basis for deriving the application variant information.  Accordingly, the configuration server system may derive or otherwise create different application variant 
information for different terminals having different terminal-related information” [¶ 0036] Furthermore, U. Tenhunen states that “the application variant information correlates to entity-specific information associated with at least one entity in a distribution chain of deliverable content to which the base application is requesting.  The user interface of the base application may then be modified to include such entity-specific information” and “this may be based on the terminal variant's needs, local variants' needs, operators' needs, operators' post-sales needs, vendors' post-sales needs, etc. The solution may also be used for dynamically changing the content within the application by providing tailored content, such as a tailored URL-link list, based on various attributes 
of either/both the end-user's preferences, the terminal's capabilities, the 
operator's, service provider's or other content retailer's preferences, and the 
like” [0004, 0010,0056, 0012, 0036] In other words, U. Tenhunen is concerned with updating a terminal device with variant UI after “purchase” [ ¶ 0004] directed to a specific “retailer” which is “entity specific information”.  Therefore, to follows these updates to be location based.   U. Tenhunen  described this as “local variants needs” that includes “language” or even “roaming”. 
. 

reading a unique identifier from the STB 110” and then custom loading “programing information” in accordance with the unique identifier. 
As per claim 6, 12, 18, Finster as modified discloses 6. The apparatus of claim 1, further including a database to store information pertaining to the feature set applied to the electronic device. (U. Tenhunen; configuration server; Fig 3) (Finster, EPG server; Fig 1)
Response to Arguments

I.	Claim interpretation under 35 USC § 112(f)

	The Non-Final Office action filed on February 02-16-2021, has provided an analysis of why the features “device identifier” and “entity identifier” are interpreted under the 35 U.S.C. § 112(f)
In response, Page 11 of Applicants remarks state i) “Applicant does not agree that claims 1-6 invoke interpretation under 35 U.S.C. § 112(f)”, while at the same time stating that ii) “Claims 1-6 do invoke interpretation under 35 U.S.C. § 112(f)”.



II.	Rejection under 35 USC § 112(b)

Claims 1-6 are rejected under the 35 USC § 112(b). These claims are indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards at the invention. 
In particular, the Office submits that the (i) “device identifier”, (ii) “entity identifier” are special control programming functions that invoke a § 112, sixth paragraph, which raises the matter on whether Applicants’ specification discloses sufficient corresponding structure for performing the claimed special control programming functions under the claimed term “apparatus”. See Aristocrat, 521 F.3d at 1333. 
Applicant alleges that “device identifier” and “entity identifier” should not be treated as nonce terms because these terms should be treated like the “digital detector” that was found to be a structural term that did not invoke 35 U.S.C. 112, sixth paragraph. Personalized Media Commc 'ns, LLC v. ITC, 161 F.3d 696 (Fed. Cir. 1998). 
The Office traverses applicants’ arguments because claim 1 is directed to an “identifier” and not “digital detector” as being asserted and applicant provides no evidence on why these distinct features should be treated alike. Courts have long recognized that certain features like “digital detector”, “processor”, “logic” to a PHOSITA 

Applicant further alleges that the USPTO patent database contains thousands of issued patents since 1976 where at least one of the claims contains some variation of the term “identifier”. Applicant further states that this is “strong evidence” that PHOSITA, would recognize any term variation with feature identifier to connote structure. 
The Office traverses applicants’ arguments and finds them unpersuasive because each application and claims are examined on its merits. Therefore, evidence that is based on broad generalizations does not amount to objective evidence to the facts found in this application.
Applicant further states that ¶s [0053], [0067] and [0070] describe the specific structure implementation for the above elements. 
The office traverses applicants’ arguments that the specification provides specific structure implementation. As noted in the rejection above, the claims are directed to elements that are configured to perform special computing functions, in which the specification fails to disclose an algorithm that transforms a general purpose processor into a special purpose processor that performs the claimed functions. Id.; cf. Katz, 639 F.3d at 1316. The specification does not contain a flow chart illustrating a process by which to implement the special control programming functions. Even if the steps shown in the flow chart could somehow be understood as corresponding to the functions ascribed to the claimed “apparatus”, the flow chart and accompanying description in the 

Meanwhile, in an effort to move the prosecution forward, Office suggests that applicant amend the claim directed to the apparatus such that the identifier features is modified by a structure modifier. For example, one such structural modifier that the courts have found to connote structure is a “processor”, “logic”. Alternatively, the body of the claims could be preceded by “a processor coupled to a memory having instructions therein that when executed by the processor cause ………”as long as the body of the claim is presented in a gerund form. 
 

I.	Rejections under 35 USC § 103 
 
Remarks
Applicants assert that claim 1 sets forth “a provisioning service to configure the electronic device specific to the identified entity based on a feature set determined by channels through which the electronic device came to an end user, the feature set linked to the device identifier via a database associated with an intermediary of the supply chain, the feature set used to Response to Office Action dated February 16, 2021U.S. Serial No. 16/299,046 Docket No. 81142050US03program the electronic device to establish a connection with the provisioning service in response to the initial network connection”
Applicant further argues that the prior art does not disclose “this feature” by incorporating the whole expression which claim 1 sets forth. Therefore, it unclear to which particular feature within the whole expression is the argument directed to. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        
Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov






	
	
	

	
	
	
	

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Relevant Master URI 310, 314 is retrieved, and the terminal-related information 316 is sent via transmitter 322 to the configuration server system 324 and associated CDB 326A, which correspond to 
        the Master URI, via a network(s) 328. ¶0055 In other words, the retrieval of Master URI contains related terminal information (meaning claimed feature set) but also a network address information to essentially work in conjunction with configuration server to select appropriate UI for the terminal device based on the terminal related information provided.